DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus (US – 2003/0218285 A1) and further in view of Codos (US – 5,868,383).
As per claim 1, Grothaus discloses Inner Spring Assembly, and Method or Making an Inner Spring Assembly comprising:
at least a soft spring (rows of spring 2) of one single wire diameter forming soft comfort area of low hardness area of said spring unit;
at least a medium hard spring (rows of spring 2) providing gradual transition between soft comfort areas of said spring unit and hard comfort areas with a spring having number of convolution different from said soft spring and of same wire diameter;
a spring system (Fig: 1) comprising at least a hard spring (rows of spring 2) providing hard comfort area of said spring unit by means of a spring having number of convolution different from spring of soft spring and medium hard spring and of same wire diameter as said medium hard spring and said soft spring ([0015] – [0019], Fig: 1-2).
Grothaus discloses all the claimed inventio but fails to explicitly disclose soft, medium, and hard spring with same diameter.
Codos discloses Multiple Rate Coil Spring Assembly further teaches
The multiple spring rate coil springs may be inserted into the pocket strip in a predetermined order to form at least two firmness zones upon attaching adjacent lengths or sections together. The firmness zones may comprise a head zone, a foot zone, and a middle zone (Col: 4, Ln: 27-31, Fig: 1-8) and further discloses
as the internal coil springs are all preferably fabricated from substantially similar thickness wire, multiple spring rates are achieved by selectively coiling each coil of each coil spring according to one or more predetermined pitches and/or diameters. Preferably, the multiple rate coil springs have both different diameters and different pitches. One example of a multiple rate coil spring may include a first coil having a first diameter and first pitch, and a second coil having a second diameter and second pitch. The coil springs have at least two coils, although many more coils within each spring may also be provided (That is similar to soft, medium, and hard spring with same diameter, Col:11, Ln: 64 – Col: 12, Ln: 8, Fig: 1-8).
It would have bee obvious to one having ordinary skill in the art at the time the invention was made to modify the inner spring assembly of the Grothaus to make the soft, medium, and hard spring with same diameter as taught by Codos in order to provide an automated way to produce such coil spring assemblies or mattresses which is quick, economical, and highly customizable and also provide maximum comfort to user.

As per claims 2, 4 and 6, Grothaus as modified by Codos discloses all the structural elements of the claimed invention but fails to explicitly disclose at least a medium hard spring having number of convolution smaller than soft spring and bigger than hard spring and which can be in range from 6 to 11 (Claim 2), at least a soft spring having number of convolution bigger than medium hard spring and hard spring and that can be in range from 7 to 12 (Claim 4) and at least a hard spring having number of convolution smaller than medium hard spring and soft spring and that can be in range from 5 to 10 (Claim 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the at least a medium hard spring having number of convolution smaller than soft spring and bigger than hard spring and which can be in range from 6 to 11, at least a soft spring having number of convolution bigger than medium hard spring and hard spring and that can be in range from 7 to 12, and at least a hard spring having number of convolution smaller than medium hard spring and soft spring and that can be in range from 5 to 10, since it has been held that where the general conditions of claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05, III. A. A Showing That the Range is Critical.

As per claim 8, Grothaus discloses the multiple spring rate coil springs may be inserted into the pocket strip in a predetermined order to form at least two firmness zones upon attaching adjacent lengths or sections together. The firmness zones may comprise a head zone, a foot zone, and a middle zone but fails to explicitly disclose at least a soft spring located in proper order fitting different comfort levels along length of said carcass, at least a medium hard spring and at least a hard spring.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the at least a soft spring located in proper order fitting different comfort levels along length of said carcass, at least a medium hard spring and at least a hard spring, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re MPEP 2144.04, VI. C Rearrangement.
Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus (US – 2003/0218285 A1) as modified by Codos (US – 5,868,383) as applied to claims 2, 4 and 6 above, and further in view of Gladney (US – 2—4/0158930 A1).
As per claims 3, 5 and 7, Grothaus as modified by Codos discloses all the structural elements of the claimed invention but fails to explicitly disclose at least a medium hard spring made from steel material (Claim 3), at least a soft spring made from steel material (Claim 5) and at least a hard spring made from steel material (Claim 7).
Gladney discloses Stranded Mattress Spring comprising:
at least a medium hard spring made from steel material, at least a soft spring made from steel material and at least a hard spring made from steel material (The selection of the spring material is usually the first step in parametric spring design. Material selection may be based on a number of factors, including temperature range, tensile strength, elastic modulus, fatigue life, corrosion resistance, cost, etc. High-carbon spring steels are the most commonly used of all springs materials, [0025], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the steel material for making spring as taught by Gladney in order to provide strong and long lasting spring structure.

Allowable Subject Matter
Claim 9 is allowed.
Prior art and teaching reference fail to disclose production of springs from steel wire to form a spring unit at spring machine and placement into nonwoven and bringing into spring strips; while forming spring strips, production of hard springs in each line, in lower number of convolution with same wire diameter and increasing pretension in order to obtain hard comfort area in spring unit;
number of convolution is increased one step continuing medium hard springs (10.2) and forming transition comfort area in the spring unit G5 and thus production of next soft springs (10.1) in higher number of convolution with same wire diameter and less pretension in order to obtain soft comfort area;
repeating mentioned different comfort areas along spring strip in a manner transition comfort area occurs between them;
feeding spring strips produced at spring machine to assembling machine in a manner high hard springs are in the beginning of strip;
obtaining different comfort areas by gluing pocket spring strips to each other from middle at assembling machine by adding hot melted glue and/or from bottom and top by adding nonwoven, and providing gradual transition between comfort areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Scott (US – 4,972,536),
B: Pennington et al. (US – 9,974,395 B2), and
C: Shive John C (WO – 2014/152935 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657